Exhibit 10.2

                                                                                                February
15, 2007

Mr. Morten Arntzen
1018 Weed Street
New Canaan, Connecticut 06840


Dear Mr. Arntzen:

This letter agreement shall serve to amend the change of control agreement (the
"Agreement"), dated as of January 19, 2004, by and between you and Overseas
Shipholding Group, Inc. a corporation incorporated under the laws of Delaware
with its principal office at 666 Third Avenue, New York, New York 10017, to (1)
extend the term of the Agreement, and (2) to facilitate compliance with Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), and the
applicable regulations thereunder

Effective as of the date hereof, the Agreement is amended as follows:

1.    The first sentence of Section 2 is amended to read as follows:

"This Agreement shall commence on the date hereof and shall expire on the
earliest of (i) January 19, 2012, subject to the right of the Board of Directors
of the Company (the "Board") and the Executive to extend it, provided that if a
Change of Control takes place prior to January 19, 2012, the duration of this
Agreement under this subpart (i) shall be until two (2) years after the Change
of Control whether such two (2) year period ends before or after January 19,
2012; (ii) the date of the death of the Executive or retirement or other
termination of the Executive's employment (voluntarily or involuntarily) with
the Company prior to a Change of Control other than as a result of a termination
by the Company without Cause (as defined below) or by the Executive for Good
Reason (as defined below) that is an Anticipatory Termination (as defined
below); or (iii) one hundred twenty (120) days after an Anticipatory Termination
by the Company without Cause or by the Executive with Good Reason if a Change of
Control does not occur on or prior to such date."

2.    A new Section 22 is added to read as follows:

"22.    Section 409A Compliance.
(a)     The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively "Code Section 409A") and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to try to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.
(b)     Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of termination to be a "specified employee"
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is required to be
delayed in compliance with Code Section 409A(a)(2)(B), such payment or benefit
shall not be made or provided (subject to the last sentence of this Section 22)
prior to the earlier of (A) the expiration of the six (6)-month period measured
from the date of the Executive's "separation from service" (as such term is
defined under Code Section 409A), and (B) the date of the Executive's death (the
"Delay Period"). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 22 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefor were paid by the Executive, the
Executive shall pay the full cost of the premiums for such welfare benefits
during the Delay Period and the Company shall pay the Executive an amount equal
to the amount of such premiums paid by the Executive during the Delay Period
promptly after its conclusion.
(c)     In no event whatsoever (as a result of this Section 22 hereof or
otherwise) shall the Company be liable for any additional tax, interest or
penalties that may be imposed on the Executive by Code Section 409A or any
damages for failing to comply with Code Section 409A or this Section 22."

 

All other terms and conditions contained in the referenced Agreement shall
remain in full force and effect.

 

                                                       Very truly yours,

                                                       OVERSEAS SHIPHOLDING
GROUP, INC.

                                                       By:   /s/Charles A.
Fribourg                                   

                                                       Title: Chairman of the
Compensation Committee 

I agree and accept the above terms:

 

 /s/Morten Arntzen                                 


Mr. Morten Arntzen

